966 F.2d 1451
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Adib H. AQEEL, Plaintiff-Appellant,v.Richard P. SEITER, et al., Defendants-Appellees.
No. 92-3037.
United States Court of Appeals, Sixth Circuit.
June 17, 1992.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
Adib H. Aqeel, a pro se Ohio prisoner, appeals a district court judgment dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking injunctive and monetary relief, Aqeel sued several prison officials at the London Correctional Institution and several officials of the Ohio Department of Rehabilitation and Corrections alleging numerous violations of his constitutional rights.   Initially, the district court dismissed the suit pursuant to Fed.R.Civ.P. 12(b)(6), finding that Aqeel had failed to allege facts sufficient to support his claims that the defendants had denied him his constitutional rights to free exercise of his religion, access to the courts, and due process, and that they had subjected him to cruel and unusual punishment.   On appeal, this court affirmed the dismissal as to all claims except Aqeel's alleged First Amendment right to wear a tarboosh (hat) in the prison at all times because he is a Muslim.   This court remanded that claim to the district court for further proceedings on the grounds that the district court "did not have before it a development of facts about security concerns upon which [the prison officials'] conduct may have been warranted."   Upon remand, the district court granted the defendants' motion for summary judgment and dismissed the case.


3
On appeal, Aqeel continues to argue the merits of his First Amendment claim.   He has filed a motion for the appointment of counsel.   Both parties have filed briefs.


4
Upon review, we affirm the district court's judgment because there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


5
Accordingly, we hereby deny Aqeel's motion for counsel and affirm the district court's judgment for the reasons set forth in the district court's order filed on December 18, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.